This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0640

                                   State of Minnesota,
                                        Appellant,

                                           vs.

                                   Marcus Wade Hall,
                                     Respondent.

                                Filed September 6, 2016
                                Reversed and remanded
                                    Connolly, Judge

                              Ramsey County District Court
                               File No. 62SU-CR-15-2277


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Heather Monnens, Robb L. Olson, Geck, Duea & Olson, PLLC, White Bear Lake,
Minnesota (for appellant)

Alexander H. De Marco, St. Paul, Minnesota (for respondent)


         Considered and decided by Worke, Presiding Judge; Ross, Judge; and Connolly,

Judge.

                         UNPUBLISHED OPINION

CONNOLLY, Judge

         Appellant the State of Minnesota challenges the district court’s grant of

respondent’s motion to suppress the evidence of his driving while intoxicated (DWI) on
the ground that respondent was unlawfully seized from his home. Because the police

officer had probable cause to arrest respondent at the threshold of his home, we reverse

and remand.

                                         FACTS

       About 8:00 in the evening of July 6, 2015, complainant E.S.B. made a 911 report

that: (1) while he was in his driveway with his children, he observed respondent Marcus

Wade Hall, whom E.S.B. recognized as a neighbor, speed past, going about 50 mph in the

30 mph zone; (2) E.S.B. also recognized respondent’s car, a gray Saturn; (3) respondent

was wearing khaki pants and a black shirt; (4) E.S.B. yelled at the car to slow down;

(5) E.S.B. walked to respondent’s residence; and (6) they had an altercation.

       A police officer in uniform was dispatched to the scene in a squad car. He first

talked to E.S.B., then went to respondent’s house and knocked on the front door. The door

was answered by a man wearing khaki pants and a black shirt whom the officer identified

as respondent. Respondent’s eyes were bloodshot, he emitted the odor of alcohol, his

speech was slurred, and he held on to the front door to keep his balance. The officer

remained standing on the porch; he did not enter respondent’s house.

       Respondent told the officer he had just come home from a bar where he had

consumed two beers, had driven past E.S.B.’s house, had parked his car in his own garage,

and had been involved in an altercation with E.S.B. Based on respondent’s condition and

his statements, the officer believed that respondent had been driving while intoxicated.

       The officer asked respondent to open the garage so he could see if the car was there;

respondent refused, saying “Because it’s my property.” The officer then asked respondent


                                             2
to come out of his house to perform some field sobriety tests; respondent said it was his

house and the officer should not be there. The officer said he did not want to have to come

in and get respondent, but would do so if necessary, and that respondent would be arrested

for DWI in any event. Respondent then came out of the house and attempted to perform

the field sobriety tests. He failed a preliminary breath test (PBT). The officer determined

that he had probable cause to arrest respondent and arrested him. Respondent was taken

to a police station, where the implied consent advisory was read to him, and he provided a

breath sample; it indicated an alcohol concentration of 0.19.

       Respondent was charged with misdemeanor DWI. He moved to dismiss the charges

on several grounds or, in the alternative, to suppress all evidence acquired subsequent to

his leaving his house on the ground that his Fourth Amendment rights were violated when

he was unlawfully coerced into leaving his house because there was no probable cause for

his arrest. At the hearing, the officer testified, and the squad car video was received into

evidence.

       In his posthearing brief, respondent addressed three issues: (1) was he unlawfully

seized from his home without a warrant; (2) was there sufficient probable cause to arrest

him; and (3) did any exceptions to the warrant requirement apply to the warrantless

chemical test of respondent. The district court concluded that “the [s]eizure was not lawful

because [respondent] was coerced and threatened into leaving the sanctuary of his house”

and suppressed the results of the PBT, the field sobriety tests, and the subsequent breath

test at the police station. But the district court did not suppress the information obtained

prior to respondent’s leaving his house because it concluded that the officer had probable


                                             3
cause to arrest respondent. Finally, the district court noted that it did not need to reach the

question of whether respondent’s warrantless breath test was lawful because it had

suppressed “all evidence following the unlawful order [to respondent] to exit his house.”

       The state challenges the order suppressing the evidence.

                                       DECISION

       “[W]hen reviewing a pre-trial order suppressing evidence where the facts are not in

dispute and the [district] court’s decision is a question of law, the reviewing court may

independently review the facts and determine, as a matter of law, whether the evidence

need be suppressed.” State v. Othoudt, 482 N.W.2d 218, 221-22 (Minn. 1992) (holding

that, absent some manifestation of consent to an officer’s warrantless entry into a home,

the entry is not made with consent).

       To support its statement that “[t]he [s]eizure was not lawful because [respondent]

was coerced and threatened into leaving the sanctuary of his house,” the district court relied

on language from Othoudt: “[T]his court will not look kindly upon warrantless entries of

family residences, justified on the flimsiest and most pretextual of excuses.             The

constitutional right to be free from unjustified, official invasions of one’s home is basic,

and this court will not tolerate its violation.” Id. at 224. But Othoudt is distinguishable.

Here, the officer did not enter respondent’s house. In that case, the officer entered the

home without knocking or seeking permission to enter from a person sitting in the

entryway, questioned the person, and, after the person pointed upstairs, walked upstairs

and into the defendant’s bedroom, where he found the defendant in bed, told him to get up

and get dressed, questioned him, and arrested him. Id. at 221. Here, the officer knocked


                                              4
and remained on the porch while he talked to respondent. There was no “warrantless entry

of [a] family residence[]” because the officer stood in the open doorway. Id. at 224; see

also Castillo v. Comm’r of Pub. Safety, 416 N.W.2d 730, 732 (Minn. 1987) (trial court’s

ruling that, because “the arrest occurred in the doorway after [the defendant] voluntarily

opened the door in response to the knocking by the police . . . there was no warrantless

entry . . . was clearly consistent with our cases”).

       For Fourth-Amendment purposes, an open doorway is a public place. United States

v. Santana, 427 U.S. 38, 42, 96 S. Ct. 2406, 2409 (1976). A defendant who is in a public

place when officers initiate an arrest may not thwart the arrest by retreating into his

residence. Id. at 43, 96 S. Ct. at 2410. Respondent opened the door of his house to the

police officer and, while they were in the open doorway, gave the officer probable cause

to arrest him by displaying several indicia of intoxication and admitting that he had just

driven home from a bar where he had been drinking. Having done these things, respondent

had no right to thwart his arrest by retreating into his house. See id. at 42-43, 96 S. Ct. at

2409-10 (stating that a defendant’s “act of retreating into her house could [not] thwart an

otherwise proper arrest” and concluding that the officer’s following the defendant into her

house was “hot pursuit” and justified his warrantless entry). If respondent had retreated

into his house and the officer, without a warrant, had followed him, the warrantless entry

of respondent’s house would have been justified.

       The district court offers no support for its view that, having seen indicia of

intoxication in respondent and heard from respondent that he had just driven home from a

bar, the officer needed a warrant to arrest him. “A peace officer may lawfully arrest a


                                               5
person for violation of section 169A.20 . . . without a warrant upon probable cause, without

regard to whether the violation was committed in the officer’s presence.” Minn. Stat.

§ 169A.40 (2014). Moreover, “only . . . one objective indication of intoxication . . .

constitute[s] reasonable and probable grounds to believe a person is under the influence.”

Holtz v. Comm’r of Pub. Safety, 340 N.W.2d 363, 365 (Minn. App. 1983). The officer

could have arrested respondent without a warrant while respondent was standing in his

doorway, so the officer’s telling respondent he would be arrested if he refused to leave the

doorway was not illegal. Moreover, it was not necessary for the officer to require field

sobriety tests to establish probable cause for the arrest, and the fact that he did require

respondent to perform the tests does not invalidate the arrest.

       Because there was no basis to suppress the results of either the field sobriety tests

or the breath test given at the police station, we reverse the district court’s pretrial

suppression order and remand this matter to the district court. On remand, the district court

should also consider respondent’s remaining issue, i.e., whether any of the exceptions to

the warrant requirement applies to the warrantless chemical test of respondent.

       Reversed and remanded.




                                             6